                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                             March 27, 2020
               IN THE UNITED STATES DISTRICT COURT
                                                                           David J. Bradley, Clerk
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION


UNITED STATES OF AMERICA

v.                                                             Cr. No. H-94-103-8

LYNN EDWARD REECE


                       Memorandum Opinion and Order

      On April 2, 1996, this Court entered its Judgment sentencing Mr. Reece to

concurrent 293 months of imprisonment on three counts of conviction and a

consecutive five-year term of imprisonment on one count for a total of 353 months.

Judgment (D.E. 534). In addition to the term of imprisonment, the Court imposed a

five-year term of supervised release for Count 1; a three-year term of supervised

release for Counts 9 and 10; and a four-year term of supervised release for Count 12,

all to run concurrently; plus a $10,000 fine. Id. In 2015, Mr. Reece’s term of

incarceration was reduced to 295 months based on a retroactive amendment to the

United States Sentencing Guidelines. Order Reducing Sentence (D.E. 704).

      Mr. Reece now petitions this Court to modify the term of imprisonment to a

period of time served. For the reasons explained below, and in accordance with 18

U.S.C. § 3582(c)(1)(A)(i), the Court will grant the motion and modify the term of

imprisonment to a period of time served and release Mr. Reece from the custody of
the Bureau of Prisons to begin his terms of supervised release.

      The First Step Act of 2018 amended 18 U.S.C. § 3582(c)(1)(A) to allow

district courts to modify sentences of imprisonment upon motion by the defendant if

“the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A). Mr. Reece’s petition meets this requirement.

The Court therefore has the authority to address the motion of the defendant.

      Section 3582(c)(1)(A)(i) authorizes the modification of a sentence of

imprisonment if “extraordinary and compelling reasons warrant such reduction” and

“such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission,” as set out in United States Sentencing Guideline § 1B1.13.

Mr. Reece’s Application for Reduction in Sentence (D.E. 738), his Brief in Support

(D.E. 743) and the documents attached thereto, and his Supplemental Brief in

Support (D.E. 744) establish extraordinary and compelling reasons as defined by

U.S.S.G. § 1B1.13, comment. (n.1).

      Mr. Reece meets the age-related definition of extraordinary and compelling

circumstances in U.S.S.G. § 1B1.13, comment (n. 1(B)). He is 71 years old, he is

experiencing serious deterioration in physical health because of the aging process


                                          2
(chronic viral hepatitis C, an enlarged prostate, and stage III chronic kidney disease),

and he has served both 10 years and more than 75 percent of his term of

imprisonment.

       Mr. Reece also meets the requirements of U.S.S.G. § 1B1.13, comment.

(n.1(D)), which permits a reduction when “there exists in defendant’s case an

extraordinary and compelling reason other than, or in combination with,” the

remainder of the Guideline definition. Such a combination of factors is present in

this case. First, the Court notes the age-related factors previously discussed. The

Court also recognizes the extraordinary degree of rehabilitation Mr. Reece has

accomplished during his term of incarceration. That rehabilitation includes, among

other achievements, Mr. Reece’s completion of over 5,000 hours of coursework to

complete a four-year apprenticeship with the Department of Labor to become a

certified Quality Control Technician. Mr. Reece paid off the entirety of the $10,000

fine through wages earned in this program. The combination of all of these factors

establishes extraordinary and compelling reasons justifying a reduction in sentence

in this case.

       Mr. Reece does not present a “danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).

Although he was convicted of serious offenses, the evidence of rehabilitation during


                                           3
the intervening period; the extensive and close ties that Mr. Reece maintains with

friends in the Dallas-Fort Worth area (in addition to his reentry plan to reside with

those friends); and the limitations that age and health now place on Mr. Reece’s

physical abilities, all convince this Court that Mr. Reece presents no danger upon

release.

      Finally, the Court has considered the factors set out in 18 U.S.C. § 3553(a).

The Court concludes that, in light of the changed circumstances explained above, a

sentence of time served reflects the seriousness of the offense, promotes respect for

the law and provides just punishment. 18 U.S.C. § 3553(a)(2)(A). This sentence will

also avoid unwarranted disparities among defendants with similar records convicted

of similar conduct in this same case because Mr. Reece is the only defendant in this

case who remains incarcerated. 18 U.S.C. § 3553(a)(6). Consistent with the Court’s

conclusion that Mr. Reece does not represent a danger to any person or the

community, the Court concludes that this sentence has served and continues to serve

as adequate deterrence and to protect the public from further crimes of this

defendant, which, given Mr. Reece’s age and rehabilitation, this Court expects will

not occur. 18 U.S.C. § 3553(a)(2)(B), (C).

      Accordingly, Mr. Reece’s petition to modify the terms of imprisonment to a

period of time served. (D.E. 738) is GRANTED and the Court MODIFIES the term


                                         4
of imprisonment to a period of TIME SERVED, with all other terms of sentence as

originally imposed to remain unchanged.




                   March 27
      Signed on _______________________, 2020, at Houston, Texas.




                                    _______________________________
                                               Lee Rosenthal
                                         United States District Judge




                                          5
